Citation Nr: 1820577	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-29 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right hand and/or wrist disability.

2.  Entitlement to service connection for a left hand and/or wrist disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran had honorable active service in the United States Army from February 1987 to April 1989.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to the benefits sought.  The Veteran appealed the underlying decision in a Notice of Disagreement received in February 2013. 

In his July 2014 substantive appeal, the Veteran requested a hearing before the Board in the local RO.  In a September 2014 letter, the Veteran indicated that he no longer wanted a hearing before the Board.  Therefore, the request for a hearing before the Board was withdrawn.  See 38 C.F.R. § 20.704(e) (2017). 

This matter was most recently before the Board in December 2016 when it was remanded for additional development.    

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The issue of entitlement to service connection for a left hand and/or wrist disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a right hand or wrist disability that is etiologically related to his active service.




CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right hand or wrist disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issue decided herein, the record reflects that the Veteran was provided all required notice in the letter mailed in January 2013, prior to the issuance of the February 2013 rating decision on appeal.

The Board also finds that VA has complied with its duty to assist the Veteran in the development of his claim.  All appropriate development to obtain the Veteran's pertinent, service treatment records and post-service VA and private medical records has been completed.  Moreover, the Veteran was afforded an appropriate VA examination.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim for entitlement to service connection for a right hand and/or wrist disability.  The Board is also unaware of any such records.  VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran contends that he has current right hand and wrist disabilities that began during service and has continued to the present.  

Service treatment records include a December 1985 physical induction examination, which is negative for complaints or a diagnosis of a right hand or wrist condition.  A May 1987 radiologic consultation report of the right hand notes no fracture of the 3rd MCP post trauma; no significant abnormalities of right hand.

Post-service records include an October 1991 VA outpatient treatment record that shows the Veteran reported that he injured his right hand and thumb playing basketball; the Veteran's right thumb was put in a splint.  A June 1996 VA record shows the Veteran was treated for a ganglion cyst on his right hand; the medical provider noted that the cyst was aspirated and frozen in the past.  An August 1996 VA examination report that notes the Veteran's report of right wrist pain since active service.  X-rays were normal; the examiner diagnosed a residual right wrist strain.  A July 2008 private diagnostic image report demonstrates an ulnar styloid fracture of the right wrist.  

In December 2012 submitted a claim to reopen his claim for entitlement to service connection for a right hand and/or wrist disability.  In a December 2016 decision, the Board reopened the claim. 

A VA outpatient treatment record dated in November 2012 demonstrates a right hand 5th distal interphalangeal joint deformity; there was no fracture or dislocation or other abnormality of the right hand.

In January 2017, the Veteran underwent a VA examination of the right hand and wrist, during which he reported that he fell on his right wrist during service.  Upon examination, the examiner found that there was no current right wrist diagnosis.  The examiner diagnosed mild degenerative changes (arthritis) of the 5th digit (little finger).  Upon review of the record, the examiner noted that the Veteran injured the 3rd digit MCP of his right hand during service.  He further noted that the service treatment records include an x-ray of the 3rd digit of the right hand that is negative for any abnormality or fracture.  The examiner found that the current arthritis of the 5th digit of the right hand was a separate post-service injury and not related to the one-time treatment for the right hand third digit injury during service.  In providing this opinion, the examiner noted the August 1996 VA examination that included an x-ray of the right hand/wrist that was normal.  The examiner concluded that the right 5th digit arthritis was the result of a post-service injury. 

The Board recognizes that the Veteran might sincerely believe that his right 5th
digit arthritis is related to his active service.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although the Veteran is competent to report his symptoms, he does not possess the medical expertise required to provide a competent opinion concerning the etiology of the disability at issue.  In any event, the Veteran's lay opinion is clearly of less probative value than the VA medical opinion against the claim.

The Board has duly considered the benefit of the doubt doctrine.  However, for the reasons explained above, the Board has determined that the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.
ORDER

Service connection for a right hand and wrist disability is denied. 


REMAND

Regarding the remaining service connection claim for a left hand and/or wrist disability, the Board finds that additional development is necessary.  Specifically, a VA medical opinion must be obtained.  

The Veteran contends that his current left hand disability began during active service.  In this regard, service treatment records include a September 1988 record that notes that the Veteran suffered multiple contusions to his body, to include his left hand; left hand was tender with abrasions and the 5th carpal digit was slightly swollen.

Post-service records include a June 2016 private treatment record that demonstrates a diagnosis of a left thumb fracture confirmed by x-ray.  The report of a January 2017 VA examination includes the examiner's findings that there was no current left hand or wrist diagnoses.

To date, the record is inadequate for adjudicative purposes, as the aforementioned VA examiner failed to provide an etiology for the Veteran's current left thumb fracture. Therefore, the Board must remand this issue for a VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriately qualified health care professional.  The Veteran need not appear for an examination unless deemed necessary by the physician assigned to offer an opinion.  

The examiner should review the entire record, including service treatment records, post-service treatment records, a copy of this Remand and the Veteran's contentions.  The examination report should indicate that these items were in fact reviewed.  

Based on the review of the record and the examination results, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's current left thumb fracture originated during service or is otherwise etiologically related to the Veteran's service.  

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  

A complete rationale for all opinions offered must be provided.  

If the examiner is unable to provide any required opinion, the examiner should fully explain why this is the case.  Likewise, if the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case (SSOC) and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


